SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

882
CA 12-02347
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


MICRO-LINK, LLC, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

TOWN OF AMHERST, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PHILLIPS NIZER LLP, NEW YORK CITY (DAVID A. PELLEGRINO OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

E. THOMAS JONES, TOWN ATTORNEY, WILLIAMSVILLE (ALAN P. MCCRACKEN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 22, 2012. The judgment awarded defendant
money damages.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated without costs, and the order entered February 8,
2012 is modified on the law by granting plaintiff’s amended motion in
part and dismissing the counterclaim.

     Same Memorandum as in Micro-Link, LLC v Town of Amherst ([appeal
No. 1] ___ AD3d ___ [Sept. 27, 2013]).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court